DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (U.S. Patent No. 4,863,046) in view of Aoki et al. (U.S. Patent No. 6,344,166).
Collette discloses a blow molded plastic container (54) configured for storing pressurized fluids and produced from a preform (10), comprising: a container body (60, 64), comprising a container body having a container bottom (82); and a container neck (16) connecting to the container body, the container neck having an opening, wherein the container neck is substantially located opposite the container bottom and wherein a first stretched wall portion of the container body or container bottom forms at least one reinforcing element (at 80) having a first stretched wall thickness that is greater than a second stretched wall thickness of a second wall portion of the container body (at 78) adjacent the at least one reinforcing element (Fig. 9), the at least one reinforcing element forming an outwardly protruding material bead (Fig. 9), wherein the at least one reinforcing element has a substantially flat back, wherein the at least one reinforcing element is provided in the middle third of a longitudinal extension of the container body, wherein the at least one reinforcing element in cross section has the shape of a trapezoid or an oval (Fig. 10), wherein the at least one reinforcing element is concave and convex and different locations from the container inside, wherein the container body and the container bottom are connected to each other by an annular edge portion (78) defining a standing surface, wherein the container bottom is substantially formed in a concave manner and has a plurality of material beads, each substantially extending in radial direction, comprising at least one concave area and at least one convex area, wherein the at least one convex area is formed by a material bead, wherein the at least one reinforcing element is convex in longitudinal section, wherein an outwardly curved area is provided in a middle of the container bottom, wherein a first annular recess is provided between an outwardly cambered area and the at least one concave area, wherein a second annular recess is provided between an annular edge portion and the at least one concave area, wherein a first ring section is provided between the first annular recess and an interior end of the at least one reinforcing element, and wherein a second ring section is provided between the second annular recess and an exterior end of the at least one reinforcing element (Figs. 9, 10). Note that the properties of the preform are being treated as a product by process limitation.
Collette fasil to teach the container body, bottom and neck formed with a stretch ratio between 1.5 and 3.5, and wherein the second stretched wall thickness adjacent to the first stretched wall thickness and on both sides thereof is stretched thinner by at least 30% relative to the first stretched wall thickness to form of-the at least one reinforcing element
Aoki teaches that it is known in the art to manufacture a container with a stretch ratio between 1.5 and 3.5 (col. 5, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the stretch ration taught by Aoki, in order to adjust the amount of material used in the container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container portions with the claimed sizes, in order to change the strength of the container and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 24 and 26-29 are allowed.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. The applicant’s arguments have been addressed in the modified rejection above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733